                                                                      1   CRAIG J. MARIAM, ESQ.
                                                                          Nevada Bar No. 10926
                                                                      2   ROBERT E. SCHUMACHER, ESQ.
                                                                          Nevada Bar No. 7504
                                                                      3   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      4   DANIEL D. O’SHEA, ESQ.
                                                                          Admitted Pro Hac Vice
                                                                      5   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      6   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      7   Facsimile: (702) 255-2858
                                                                          E-Mail: cmariam@grsm.com
                                                                      8           rschumacher@grsm.com
                                                                                  wwong@grsm.com
                                                                      9           doshea@grsm.com

                                                                     10   Attorneys for DMA Claims Management, Inc.
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                                       UNITED STATES DISTRICT COURT
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                                                               DISTRICT OF NEVADA
                                                                     13
                                                                          KELLEY HAYES,                                          )   Case No.: 2:18-cv-01938-GMN-NJK
                                                                     14                                                          )
                                                                                                        Plaintiff,               )   Honorable Gloria M. Navarro
                                                                     15                                                          )
                                                                          vs.                                                    )   Magistrate Judge Nancy J. Koppe
                                                                     16                                                          )
                                                                          ATX PREMIER INSURANCE COMPANY;                         )   JOINT MOTION TO DISMISS
                                                                     17   NATIONSBUILDERS INSURANCE SERVICES,                    )   CROSSCLAIMS WITHOUT
                                                                          INC.; DMA CLAIMS MANAGEMENT, INC.,                     )   PREJUDICE
                                                                     18                                                          )
                                                                                                        Defendants.              )
                                                                     19                                                          )
                                                                     20          Defendants NATIONSBUILDERS INSURANCE SERVICES, INC., ATX PREMIER
                                                                     21   INSURANCE COMPANY, and DMA CLAIMS MANAGEMENT, INC. (collectively as
                                                                     22   “Parties” or individually as “Party”), by and through their respective attorneys of record,
                                                                     23   stipulate and agree that the cross-claims between Defendants in the above-entitled action, ECF
                                                                     24   No. 62, 73, 74, 75, shall be dismissed without prejudice in accordance with Fed. R. Civ. P.
                                                                     25   41(a)(2), with each Party to bear its own attorneys’ fees and costs as to said cross-claims.
                                                                     26
                                                                     27

                                                                     28                                             Page 1 of 2
                                                                                               Joint Motion to Dismiss Crossclaims without Prejudice
                                                                                                       Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 87 Filed 09/25/19 Page 2 of 2



                                                                      1          By way of this dismissal, each of the Parties does not waive any of its rights, claims, or

                                                                      2   defenses as to each other Party or Plaintiff. The dismissal is to narrow the issues and claims in

                                                                      3   this action, and is not made for any improper purpose. This dismissal will not impact Plaintiff’s

                                                                      4   claims against each of the Defendants or the current discovery and dispositive motion deadlines.

                                                                      5   DATED this 25th day of September, 2019               DATED this 25th day of September, 2019.

                                                                      6   WILSON, ELSER, MOSKOWITZ,                            GORDON REES SCULLY
                                                                          EDELMAN & DICKER LLP                                 MANSUKHANI, LLP
                                                                      7

                                                                      8
                                                                          /s/ John H. Podesta__________________                /s/ Robert E. Schumacher__________
                                                                      9   JOHN H. PODESTA, ESQ.                                CRAIG J. MARIAM, ESQ.
                                                                          Nevada Bar No. 7487                                  Nevada Bar No. 10926
                                                                     10   525 Market Street, 17th Floor                        ROBERT E. SCHUMACHER, ESQ.
Gordon Rees Scully Mansukhani, LLP




                                                                          San Francisco, CA 94105                              Nevada Bar No. 7504
                                                                     11   Attorney for Defendants,                             WING YAN WONG, ESQ.
                                                                          ATX PREMIER INSURANCE COMPANY and                    Nevada Bar No. 13622
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                                                                                                               300 South 4TH Street, Suite 1550
                                        Las Vegas, NV 89101




                                                                          NATIONSBUILDERS INSURANCE
                                                                     13   SERVICES, INC.                                       Las Vegas, Nevada 89101
                                                                                                                               Attorney for Defendant,
                                                                     14                                                        DMA CLAIMS MANAGEMENT, INC.
                                                                     15

                                                                     16                                                ORDER
                                                                     17
                                                                                  IT IS HEREBY ORDERED that the above Joint Motion to Dismiss Crossclaims
                                                                     18    without Prejudice, (ECF No. 87), is GRANTED.
                                                                     19           DATED this ____
                                                                                              27 day of September, 2019.

                                                                     20

                                                                     21                                                  _____________________________________
                                                                                                                         Gloria M. Navarro, District Judge
                                                                     22                                                  United States District Court

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28                                             Page 2 of 2
                                                                                               Joint Motion to Dismiss Crossclaims without Prejudice
                                                                                                       Case No.: 2:18-cv-01938-GMN-NJK
